Judge Crenshaw
delivered the opinion of the court.
The 10th section of the 3d article of the constitution, vests in the governor power to remit fines and forfeitures, but prohibits him from remiting the fees of a commonwealth attorney, &c., in penal or criminal cases.
In chapter 28, article 1st, section 24, of the Revised Statutes, page 247, attorneys for the commonwealth are allowed twenty per cent, of all judgments on forfeited recognizances in favor of the commonwealth. °
Morgan, who had been apprehended for felony, and recognized to appear in the circuit court, failed to recognizance was forfeited. A scire facias issued against him and his sureties, and the governor afterwards remitted the forfeiture as to the sureties, and the question is had he the power so to remit, when, as it is contended, he would, thereby mtei’fore with the fee of the commonwealth’s attorney.
The fee allowed to commonwealth’s attorneys is twenty per cent, of all judgments on forfeited recognizances- The commonwealth’s attorney had no fee to be affected by the remission, there being no judgment. The goyern or, therefore, did not transcend his power in remitting the forfeiture as to said sureties, c , . . . and consequently the court did not err m sustaining *393the plea of the sureties setting up the remission of the forfeiture as to them.
Harlan, Attorney General, for commonwealth ; Kav-anaugh for defendants.
But it is said the court erred in not rendering against Morgan, as to whom there was no plea. Whether the court might have rendered a judgment against him upon the two returns, as made by the sheriff, it is not necessary to determine. The court was not asked to do so, and the cause has not been disposed of as to Morgan, but is still depending against him.
Wherefore, the judgment is affirmed.